                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:21-CV-459-FDW-DCK

 SCOTT E. DIMMICK, and JODIE C.                         )
 DIMMICK,                                               )
                                                        )
                 Plaintiffs,                            )
                                                        )
     v.                                                 )    ORDER
                                                        )
 PARTNERS INSURANCE AGENCY, INC.,                       )
 EMERSON L. DIMMICK, and KAREN A.                       )
 DIMMICK,                                               )
                                                        )
                 Defendants.                            )
                                                        )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 25) filed by Robert Daniel Gibson, concerning Aaron D.

Martin, on September 7, 2021. Aaron D. Martin seeks to appear as counsel pro hac vice for

Plaintiffs. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 25) is GRANTED. Aaron D. Martin

is hereby admitted pro hac vice to represent Plaintiffs.

          SO ORDERED.


                                 Signed: September 7, 2021




      Case 3:21-cv-00459-FDW-DCK Document 26 Filed 09/07/21 Page 1 of 1
